Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 4, 9, 14 and 19 have been canceled. Claims 1-3, 5-8, 10-13, 15-18 and 20-21 are allowed herewith.
Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18 and 20-21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
       When interpreting the current independent claims, in light of the Specification filed on
06/05/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the system and the method of migration of a subscriber session from a first AAA authentication server to a second AAA authentication server by a computing device using a network device for minimizing time for migrating an authentication session without requiring modification of or visibility at the client application of a failure of the first authentication server. The method enables utilizing a centralized control plane to maintain a global view of network devices and configured network elements (NEs)/virtual NE (VNEs), and to map virtual networks to underlying NDs in an efficient manner and therefore, the prior art of record does not disclose or fairly suggest the limitations of independent 1 “detecting connectivity failure with the first AAA authentication server”; and “upon detecting connectivity failure, sending a fake re-authentication required message to the client application, to cause the client application to send a new authenticate session request to the second AAA authentication server”. The same reasoning applies to independent claims 6, 11 and 16 mutatis mutandis. The closest prior art of record found is CHOI et al. (CN 101411115 B) which discloses in not sending the fake re-authentication required message to the client application up on the detection of device connectivity failure and therefore, the newly found prior art of record still fails to teach the above set forth recited limitations of independent claims 1, 6, 11 and 16 respectively.
         Accordingly, dependent claims 2, 3, 5, 7, 8, 10, 12, 13, 15, 17, 18 and 20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455